Case 0:16-cr-60227-KMW Document 836 Entered on FLSD Docket 01/21/2021 Page 1 of 1




                                 U N ITED STA TES D ISTY CT CO U RT
                                 SOU TH ERN D ISTRICT OF FLOR ID A

                                  CA SE N O.16-60227-CR-W ILL1A M S

     UN ITED STA TES O F AM ERICA

     VS.

     BRETT N A D EL

                   Defendant.


                                 ORDER DENYING M OTIOY FOR
                       E AR LY TERM IN A TION OF SU PER V ISED R ELEA SE

           THIS M ATTER came before the Courton Defendant's M otion forEarly TeN ination of
     SupervisedRelease(bE 826). TheCourthasreviewedtherecordandDefendant'sMotion(DE
     826). After considering allthe factors setforth in 18 U.S.C.35534$,the Courtfinds that
     tenninationisnotwarranted,andthatitisnotintheinterestsofjusticetoterminatethedefendant's
 -
     term ofsupervision.The
                          trefore,itis
                             ;

           ORDERED AND ADJUD GED that Defendant's M otion for Early Term ination of
                        !                                                                       .
     SupervisedReleaseisbENIED.
                             )
           DONE AND ORDERED inChnmbers,atM inmi,Floridathis21stdayoçJanuary''
                                                                            z oa-(



                                             K ATH LE   M .W ILLIA M S
                                             U N ITED TA TES D ISTRICT JUD GE




     Copy:
     Cotm selofRecord
     U .S.Probation Office
